Citation Nr: 1101493	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  10-45 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) South Central VA Health Care 
Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for treatment at a non-VA medical facility incurred on 
March 15, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945.
This matter come before the Board of Veterans' Appeals (Board) on 
appeal from May 2010 and August 2010 decisions of the Department 
of Veterans Affairs (VA) South Central VA Health Care Network, in 
Flowood, Mississippi.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical expenses incurred on March 15, 2010, for the 
treatment of lower back pain with radiculopathy into the right 
leg, were not authorized by VA.

2.  At the time services were rendered, the Veteran was service-
connected for bilateral hearing loss (evaluated as 40 percent 
disabling) and residuals, left forearm gunshot wound, muscle 
groups VII and VIII (evaluated as 30 percent disabling).  

3.  The Veteran's treatment was not needed in such an emergency 
that delay would have been hazardous to life or health and VA 
services were feasibly available to the Veteran at the time of 
his March 15, 2010, treatment.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical 
expenses incurred for treatment on March 15, 2010, have not been 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-17.1008 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the appellant in substantiating a claim, 
including if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").

As discussed in the decision below, the facts are not in dispute 
and resolution of the appellant's claim wholly depends on the 
interpretation of relevant law with respect to whether the 
appellant is entitled to payment or reimbursement of private 
medical expenses incurred for treatment at a non- VA medical 
facility.

VCAA notice is not required because this part of the claim 
involves a claim that cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the appellant ineligible for the 
claimed benefit).  Notwithstanding, the Veteran was provided with 
a VCAA notice letter dated April 2010.

Analysis

The Veteran is claiming entitlement to reimbursement of private 
medical expenses incurred on March 15, 2010 for treatment at a 
non-VA medical facility.  In the Veteran's statements in his 
notice of disagreement and substantive appeal he asserted that he 
sought treatment on an emergency basis and that there was no VA 
facility within reasonable distance.

The Board notes, initially, that the Veteran was seen in the 
emergency room (ER) at Cox Medical Centers in Springfield, 
Missouri, on March 15, 2010, for lower back pain that was 
radiating into his right leg.  Associated treatment notes 
indicate that the Veteran had been experiencing pain in his lower 
back that radiated into his right leg for two weeks prior to his 
ER visit.  Upon initial examination it was noted that the 
Veteran's blood pressure was measured at 227/118 and his pain 
level was 10/10.  The Veteran was given pain medication and an 
MRI was performed.  The MRI revealed sciatica and lumbar 
radiculopathy.  

The Veteran's July 2010 notice of disagreement notes that prior 
to March 15, 2010, the Veteran was treated the VAMC Branson 
Medical Clinic for back, hip, and leg pain and was prescribed 
pain medication.  X-rays taken on March 7, 2010, revealed 
degenerative arthritis in the back and hip.  The Veteran 
continued to take the pain medication, however, the pain became 
so severe on March 15, 2010, the Veteran sought emergency care.  
The Veteran stated that he sought treatment at the Cox Medical 
Center because it is located ten minutes from the Veteran's home 
in Nixa, Missouri.  The Veteran noted that the nearest VA ER 
facility is in Fayetteville, Arkansas, an approximately 130 mile 
trip (2.5 hour drive) from his home in Nixa, Missouri.  The 
Veteran further noted that this was too far to travel given the 
severity of his pain and his advanced age.   

In the August 2010 Clinical Review, the reviewing physician notes 
that the Veteran had been experiencing pain for two weeks prior 
to the ER visit and that it was therefore not an emergent 
condition and as such the Veteran could have presented earlier 
that day or the following day to the VA facility located at 
Springfield, Missouri, which is only eleven miles from the 
Veteran's hometown of Nixa, Missouri.  Thus, it is noted that the 
Veteran was not treated for an emergent condition and as such, a 
VA facility was available.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for 
reasonable value of emergency treatment furnished in a non-VA 
facility, or in lieu of that, make payment directly to a hospital 
or other health care provider that furnished such treatment on 
behalf of the Veteran, if other requirements discussed below are 
met.  38 U.S.C.A. § 1725 (West 2002).  Generally, when VA 
facilities or other government facilities are not capable of 
furnishing economical hospital care or medical services because 
of geographical inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA facilities 
for care.

Reimbursement or payment for expenses not previously authorized 
may be made only under the following circumstances (all criteria 
a, b, and c must be met):

(a) For Veterans with service connected disabilities, treatment 
not previously authorized is rendered for (1) an adjudicated 
service-connected disability; or (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; or (3) any disability 
of a Veteran who is permanently and totally disabled as a result 
of a service-connected disability; or (4) for any illness, injury 
or dental disability in the case of a Veteran who is 
participating in a rehabilitation program under 38 U.S.C. Chapter 
31;
(b) Such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and

(c) VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The record reflects that service connection is in effect for 
various disabilities, including:  bilateral hearing loss 
(evaluated as 40 percent disabling) and residuals, left forearm 
gunshot wound, muscle groups VII and VIII (evaluated as 30 
percent disabling).  The Board notes, however, that in this 
instance, the Veteran was not seeking emergency care for an 
adjudicated service-connected disability; a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; any disability of a 
Veteran who is permanently and totally disabled as a result of a 
service-connected disability; or for any illness, injury or 
dental disability in the case of a Veteran who is participating 
in a rehabilitation program under 38 U.S.C. Chapter 31.  As such, 
the Board notes that the Veteran fails to meet the criteria under 
38 U.S.C. 1728(a).  Additionally, he fails to meet the criteria 
under 38 U.S.C. 1728 (b) and (c) because the Veteran's back pain 
was not an emergent condition and a VA facility was available.  
In this regard, the Board notes that because the Veteran had been 
experiencing pain in his lower back for two weeks prior to his ER 
visit, it was not an emergent condition.  The Board notes that 
although the VA reviewing physician erroneously also found that 
there was an available non-ER VA medical facility located in 
Springfield, Missouri, there are non-ER VA medical facilities in 
Branson, Missouri (approximately 25-30 miles from Nixa, Missouri) 
and in Mt. Vernon, Missouri (approximately 40 miles from Nixa, 
Missouri).  Thus, as noted by the VA reviewing physician, the 
Veteran could have sought treatment at one of those facilities 
earlier in the day or the next morning as there is no indication 
that the treatment rendered was needed in an emergency capacity 
such that a delay would have been hazardous to life or health.  
In consideration of all of the above, the Veteran is not eligible 
for medical expense reimbursement under 38 U.S.C. 1728 for the 
hospital treatment provided.

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 1728 
(West 2002 & Supp. 2007), the Veteran's claim for payment must be 
considered under criteria for determining entitlement under the 
Veterans Millennium Healthcare and Benefits Act (Act), 38 
U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000- 17.1008.  The provisions 
of the Act became effective as of May 29, 2000.

The Veterans Millennium Healthcare and Benefits Act provides for 
VA to make payment or reimbursement of costs for emergency 
treatment for non- service-connected disabilities in non-VA 
facilities, but only if all of the following criteria are met:  
(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that of the 
requisite criteria set forth above, there is at least one that 
the Veteran does not satisfy, including the criteria listed in 38 
C.F.R. § 17.1002 (b) and (c).  In this regard, as explained 
above, there was no emergency medical condition such that any 
prudent person would reasonably expect that delay in seeking 
immediate medical attention would have been hazardous to life or 
health, and there was a VA facility that was feasibly available.  
Thus reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted for treatment on March 15, 
2010.

Accordingly, for the reasons stated above, pursuant to provisions 
of 38 U.S.C.A. 
§ 1725 and § 1728, reimbursement for medical expenses incurred 
for medical services rendered by the non-VA treatment provider on 
March 15, 2010 is not warranted.  The preponderance of the 
evidence is against the claim, and there is no reasonable doubt 
to be resolved on the matter.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to payment or reimbursement of private 
medical expenses for medical care incurred at a non- VA medical 
facility on March 15, 2010 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


